Citation Nr: 0503586	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Basic eligibility for nonservice-connected pension 
benefits.

2.  Entitlement to service connection for bilateral heel 
spurs.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The record reflects that the veteran had active duty from 
January 1936 to January 1939 and from December 1939 to 
January 1941.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board in December 2002 
when it determined that further development was required to 
properly evaluate both issues in this case.  Pursuant to 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook additional 
development.  In July 2003 the Board remanded the claims for 
more development.  The requested development has been 
completed and the case has since returned to the Board.  The 
appellant testified before the undersigned at a travel Board 
hearing in February 2002.  The transcript is associated with 
the claims folder.


FINDINGS OF FACT

1.  Active military service during a period of war by the 
appellant is not shown.

2.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

3.  There is a competent diagnosis of bilateral heel spurs.

4.  There is no evidence of bilateral heel spurs in service 
and no competent evidence linking the veteran's current 
bilateral heel spurs with the veteran's military service.



CONCLUSIONS OF LAW

1.  The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2004).

2.  Bilateral heel spurs were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002) ; 38 C.F.R. 
§§ 3.102, 3.303 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Basic eligibility for nonservice-connected pension 
benefits

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002) is applicable to this 
claim.  The VCAA redefines VA's duty to assist, enhances the 
duty to notify claimants about the information and evidence 
necessary to substantiate a claim, and eliminates the 
requirement that a claim be well-grounded.  The VCAA does not 
affect matters on appeal, however, when the issue is limited 
to statutory interpretation, as is the case here.  VAOPGCPREC 
5-2004; see Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).
 
The appellant seeks nonservice-connected pension benefits.  
VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a veteran must have served in 
the active military, naval, or air service during a period of 
war.  38 C.F.R. § 3.3(a) (3).

The veteran's Certificates of Release or Discharge from 
Active Duty show that he served on active duty from January 
1936 through January  1939 and again from December 1939 
through January 1941.  This service is during peacetime.

The appellant argues that he should be accorded non-service-
connected pension benefits under law.  Although he 
acknowledges that he did not serve during a statutorily 
mandated period of war, he nonetheless argues that because he 
received a medical discharge prior to the beginning of World 
War II and would have served during a period of war had his 
health been better he should be entitled to non-service 
connected pension outside the parameters of the law.

Having reviewed the appellant's contention in light of the 
record and the law, the Board finds that the claim must be 
denied as a matter of law.  The sole question before the 
Board is whether the appellant has established threshold 
eligibility for a non-service-connected pension.  Eligibility 
for VA pension benefits generally requires an initial showing 
that the claimant is a veteran who served on active duty 
during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 
3.2, 3.314.  VA's determination of whether a claimant's 
service meets these threshold requirements usually is 
dependent upon service department records verifying the 
character of a claimant's service.  See 38 C.F.R. § 3.203; 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim by a 
claimant whose service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Here, the appellant does not 
contend, nor does the evidence show that his periods of 
service from January 1936 through January  1939 and again 
from December 1939 through January 1941were during a period 
of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (World 
War II began on December 7, 1941).

Although the appellant's essential argument is that the 
denial of his claim is inequitable, the Board is without 
authority to grant relief on this basis.  The Board is bound 
by the law made applicable to it by statute, regulations, and 
the precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been held that the authority to 
award equitable relief under section 503(a) is committed to 
the discretion of the Secretary, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion. See 
McCay v. Brown, 9 Vet. App. 183, 189 (1996).

As a matter of law, the veteran did not serve during a period 
of war, and his appeal for non-service-connected pension 
benefits must be denied, since he does not meet the threshold 
statutory requirement for eligibility for that benefit.

2.	Service connection for bilateral heel spurs

Veterans Claims Assistance Act of 2000

By letter dated in August 2003, the RO advised the appellant 
of the enactment of the VCAA.  The appellant was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The statement of the case (SOC) dated in November 2001 and 
supplemental statement of the case (SSOC) dated in September 
2003 notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
They specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  They also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains VA examinations, VA medical 
records and private medical records.  38 U.S.C.A. § 5103A.  
The RO attempted to obtain a complete copy of the veteran's 
service medical and personnel records, but has received 
several responses indicating that the case is fire- related, 
referring to a 1973 fire at the National Personnel Records 
Center.  It was noted that there were no service medical 
records or hospitalization reports available for the veteran.  
The Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that service connection for bilateral 
heel spurs is warranted.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including certain psychiatric disorders, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
The Board notes that in a case where the service medical 
records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

The veteran alleges that he began experiencing pain in his 
feet in service during the early summer of 1940 and was sent 
to Fort Bank Hospital for over a month during July and the 
early part of August in 1940.  The doctors reportedly 
diagnosed the veteran with bilateral heel spurs at the time.  
The veteran contends that this condition was caused by his 
time in service when he was a cook and stood on cement floors 
all day long.  Initially, the Board notes that the evidence 
shows that the veteran currently suffers from bilateral heel 
spurs.  However, there is no connection shown between the 
veteran's heel spurs and his military service.  As was stated 
earlier, the veteran's service medical records and most of 
his personnel records were destroyed during the 1973 fire at 
the National Personnel Records Center.  The claims file only 
contains a few service personnel records and none of these 
records confirms either the reported July or August 1940 
hospitalization or the presence of a foot disorder in 
service.

The record is silent for any medical treatment for heel spurs 
during service or for nearly sixty years after service.  The 
first mention of heel spurs in the record is contained in a 
claim dated in April 1975.  At that time, the veteran claimed 
that his disability occurred in September 1939, when he was 
not even in service.  

The claims file contains recent records from various medical 
providers who treated the veteran for heel spurs.  
Collectively, those records are dated from approximately 
April 2000 through May 2002.  Many of these reports relate 
the veteran's history of heel spurs since service, however, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that bare transcription of lay history, unenhanced by 
any additional medical comment by the examiner, is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Moreover, the most recent VA examination 
diagnosis heel spurs by history only.  

Thus, the record lacks any competent medical evidence of heel 
spurs that are related to service.  The veteran has submitted 
statements from his wife and a service buddy reflecting that 
he was hospitalized for bone spurs.  In a February 2003 
statement the veteran's wife claimed that she and the 
veteran's sister (now deceased) would visit the veteran, who 
was hospitalized at Fort Banks for heel spurs, during the 
summer of 1940.  In another February 2003 statement, the 
veteran's service buddy, Mr. [redacted], claims to have been 
hospitalized at Fort Banks from May to September 1940 for a 
kidney stone operation and remembers that the veteran was 
seeking treatment for spurs in his heel at around the same 
time.  These statements are persuasive for the fact that the 
veteran was hospitalized, but do not establish that he had 
heel spurs in service.  Hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The fact remains that there is almost sixty years between the 
veteran's discharge in January 1941 and the first medical 
evidence of a disability in April 2000.  Neither the veteran, 
his wife, nor his service buddy are competent to offer an 
opinion as to whether heel spurs had their onset in service.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  Because the allegations of over sixty years of alleged 
symptoms are not documented, service connection for bilateral 
heel spurs is denied.


ORDER

Basic eligibility for non-service-connected pension benefits 
is denied.

Service connection for bilateral heel spurs is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


